USCA4 Appeal: 22-1821      Doc: 19         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1821


        AREN TAU,

                            Plaintiff - Appellant,

                     v.

        VIRGINIA EMPLOYMENT COMMISSION; PARKVIEW FEDERAL CREDIT
        UNION; COMMONWEALTH ONE FEDERAL CREDIT UNION,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:22-cv-00308-RDA-IDD)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Aren Tau, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1821         Doc: 19       Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Aren Tau appeals the district court’s order dismissing his amended civil complaint

        without prejudice under Fed. R. Civ. P. 4(m). In June 2022, the district court ordered Tau

        to show cause why his action should not be dismissed for failure to serve Defendants. In

        July 2022, the district court concluded that, because Tau had not served Defendants and

        his response failed to address the service issue, it must dismiss the action under Rule 4(m).

        However, “under Rule 4(m), a district court possesses discretion to grant the plaintiff an

        extension of time to serve a defendant with the complaint and summons even absent a

        showing of good cause by the plaintiff for failing to serve the defendant during the 90-day

        period provided by the Rule.” Gelin v. Shuman, 35 F.4th 212, 220 (4th Cir. 2022).

               Because it is not clear that the court recognized that discretion, we vacate the

        dismissal order and remand so that the court can “consider in the first instance . . . whether

        [it] should exercise its discretion to extend the time for serving” Defendants. Id. We deny

        Tau’s emergency motion for a temporary restraining order and for discovery, motion for

        assignment of counsel, and motion to reconsider the order deferring action on those

        motions. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                     VACATED AND REMANDED




                                                      2